United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
          IN THE UNITED STATES COURT OF APPEALS 27, 2007
                                               July
                   FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 06-51355
                              Summary Calendar


UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ESTELA LERMA-CASTILLO

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:06-CR-618-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*
      Estela Lerma-Castillo appeals the 51-month sentence imposed following
her convictions for importing, and possessing with intent to distribute, 50
kilograms or more of marijuana, in violation of 21 U.S.C §§ 841(a)(1), 952(a), and
960(a)(1).   Her sentence is within the applicable advisory sentencing guideline
range.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51355

      Lerma-Castillo does not challenge the guideline range that the district
court considered in determining her sentence. She instead argues that the
presumption of reasonableness afforded within-Guidelines sentences under
United States v. Mares, 402 F.3d 511 (5th Cir. 2005), and its progeny, violates
United States v. Booker, 543 U.S. 220 (2005). Id. at 7-13. This argument is
confuted by the Supreme Court’s recent decision in Rita v. United States, ___
U.S. ___, No. 06-5754, 2007 WL 1772146, at *6 (June 21, 2007), which held that
a “court of appeals may apply a presumption of reasonableness to a district court
sentence that reflects a proper application of the Sentencing Guidelines.”
      Lerma-Castillo, who was 62-years-old when sentenced, alternatively
argues that her sentence is unreasonable because the district court failed to
properly account for her age and lack of criminal history. This court has
jurisdiction to “determine whether the district court’s imposition of a guideline
sentence instead of a non-guideline sentence was reasonable.” United States v.
Nikonova, 480 F.3d 371, 375 (5th Cir. 2006), petition for cert. filed, No. 06-11834
(U.S. May 21, 2007). Lerma-Castillo’s criminal history category score under the
Sentencing Guidelines reflected her lack of criminal history. The district court
expressly stated that it had considered, inter alia, Lerma-Castillo’s particular
circumstances and the factors of 18 U.S.C. § 3553(a). The district court was not
required to provide a more explicit statement of its § 3553(a) rationale. See Rita,
2007 WL 1772146, at *12-13; Mares, 402 F.3d at 519.
      Lerma-Castillo’s sentence is reasonable, see Booker, 543 U.S. at 262-65;
Mares, 402 F.3d at 518-19, and the district court’s judgment is AFFIRMED.




                                        2